Bleckley, Chief Justice.
It is not pretended that the contract made by the first carrier to transport the goods as “ released ” and at *346a reduced rate, was inserted in the bill of lading, or was known to the last carrier until after that carrier had completed the transportation and paid the back charges. So far as appears, no way-bill or freight-list which came forward with the goods indicated such a contract, or any'reduced rate of freight. Under these circumstances, to hold all parties to the bill of lading and to the implications of law arising upon it, would be fair, at least to the consignee. Construed with no reference to extrinsic evidence, the bill of lading certainly imports, not a “ released ” or reduced liability on the part of the carrier, but the strict liability which the law imposes upon common carriers as such. To escape that liability, had the goods been damaged or destroyed whilst in transit over its road, the last carrier would not have been allowed to set up the parol contract made between the shipper and the first carrier. On the other hand, the bill of lading being silent as to the rate of freight, the law implies an undertaking to pay at the usual and ordinary rate. So strong is this implication, that there is good authority for saying that to rebut or vary it parol evidence of an express contract fixing a lower rate, is not admissible. Louisville, &c. R. R. Co. v. Wilson, 119 Ind. 359, s. c. 40 Am. & Eng. R. R. Cases, 85. Though the bill of lading omits to specify either a rate or an aggregate amount as agreed upon, it bears an affirmative indication that the rate contemplated was not the reduced rate applicable to “ released ” shipments ; for the sum prepaid was more than that rate would yield, and the prepayment was expressed to be “ on account.” These words, “ on account,” seem naturally to import partial payment as opposed to payment in full. Tested by the ordinary rate, the prepayment was but partial payment; tested by the reduced rate it was overpayment. To which rate it should be referred as against a party who acted without notice of any outside stipulation, admits of no reasonable doubt.'
*347The evidence is express and uncontroverted that between the first carrier and the last there was no contract relation. This means, as we construe it, that there was no arrangement or understanding by which they were connected as common or joint contractors in the business of transportation, but each conducted business on separate account and independently of the other. It would follow that neither had implied authoi’ity from the other to make contracts in its behalf. The result would be that the first carrier was not the agent of the last, but of the shipper. Briggs v. R. R. Co., 6 Allen, 246; Patten v. R. R. Co., 29 Fed. Rep. 590; Price v. R. R. Co. (Col.) 37 Am. & Eng. R. R. Cases, 626; Potts v. R. R. Co. (Mass.) 3 Ib. 424; Bird v. R. R., 72 Ga. 655. The right of the last carrier to pay the charges of previous carriers, and hold the goods for reimbursement, as well as for his own share of the freight earned, is undoubted. Hutch. Car. §478; 2 Rorer R. R. 1263; Schoul. Bail. & Car. §610; Knight v. R. R. Co. (R. I.) 9 Am. & Eng. R. R. Cases, 90. It would seem that the right rests on the theory that each successive carrier is an agent of the consignor or consignee to make such advances. Schoul. Bail. & Car. §610. That the charges, if within the ordinary rates, and apparently regular, are not cut down, nor the right to hold the goods defeated, by the mistake or omission of a previous independent carrier, of which the last carrier, without fault or negligence on his part, has no notice, see Wolf v. R. R. Co., 22 Kan. 659; Wells v. Thomas, 27 Mo. 17; Schneider v. Evans, 25 Wis. 241; Crossman v. R. R. Co., 149 Mass. 196, s. c. 40 Am. & Eng. R. R. Cases, 136; 2 Borer B. B. 1263; Schoul. Bail. & Car. §610; Evansville, &c. R. R. Co. v. Marsh, 57 Ind. 505; Union Express Co. v. Shoop, 85 Pa. St. 325.
Under the facts of the present ease, it is manifest that the Georgia R. R. Co. was wholly without fault or neg*348ligence in paying the back charges wbicb came forward with the goods, in transporting the goods over its own lineas “ unreleased ” freight, and in demanding reimbursement and compensation accordingly. It had the right to hold the goods, and was under no duty to deliver them to the consignee without the payment of its demand in full. The whole case is an error. There can be no recovery, and to discuss separately the errors assigned, would accomplish nothing.

Judgment reversed.